Citation Nr: 1243748	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  07-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for optic neuropathy of the right eye with optic atrophy and loss of peripheral vision. 

2.  Entitlement to service connection for optic neuropathy of the left eye with optic atrophy and loss of peripheral vision. 

3.  Entitlement to service connection for hearing loss, including as due to a tumor of the parotid gland.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran was in the National Guard from February 1970 to January 2005, during which time he had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  He served on active duty from March 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2006.  In September 2010, the Board remanded the appeal for additional development. 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Optic neuropathy of the right eye, with optic atrophy and loss of peripheral vision, had its onset during a period of Gulf War service. 

2.  Optic neuropathy of the left eye, with optic atrophy and loss of peripheral vision, neither had its onset during a period of active duty, nor increased in severity during a period of active duty.

3.  Clear and unmistakable evidence establishes that optic neuropathy of the left eye, with optic atrophy and loss of peripheral vision, pre-existed the Veteran's period of active duty, and did not worsen beyond the natural progress of the disease during service. 

4.  Hypertension neither had its onset during a period of training duty, nor increased in severity during a period of training duty.

5.  Clear and unmistakable evidence establishes that hypertension pre-existed the Veteran's period of active duty, and did not worsen beyond the natural progress of the disease during service. 


CONCLUSIONS OF LAW

1.  Optic neuropathy of the right eye, with optic atrophy and loss of peripheral vision, was incurred during active Gulf War service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Optic neuropathy of the left eye, with optic atrophy and loss of peripheral vision, was not incurred in or aggravated by active service, ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2012). 

3.  Hypertension was not incurred in or aggravated by active service, ACDUTRA or INACDUTRA, nor may service incurrence be presumed.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in January 2005, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must demonstrate a relationship between her current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  In a letter dated in March 2006, he was provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claims, it was followed by readjudication in an August 2006 rating decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Available service treatment records have been obtained, and the RO has made all needed efforts to obtain additional service treatment records.  In this regard, service treatment records dated from September 2003 to August 2004 were obtained in February 2005, and subsequent efforts to obtain additional service treatment records were met with a negative response.  Personnel records verifying his National Guard service were received.  VA treatment records have been obtained, and he has not identified any private treatment, other than that provided before and during his period of active duty, which were included with the service treatment records.  Social Security Administration (SSA) records were obtained.  In addition, the Veteran was afforded VA examinations in January 2006, July 2006, and January 2011; when considered in conjunction with the other evidence of record, the opinions are considered sufficient for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

As noted above, prior to his period of active duty, the Veteran was in the National Guard for many years., during which time he had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22); see also 38 C.F.R. §§ 3.6(c)(4), 3.6(d)(4).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  Service connection may be granted only for disability resulting from injury incurred in or aggravated while performing INACDUTRA, and not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  Here, the Veteran does not contend, nor does the evidence otherwise indicate, that any of the disabilities at issue was incurred or aggravated during a period of ACDUTRA or INACDUTRA, and, accordingly, the matter will not be further discussed.  

Concerning the Veteran's period of active duty, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).    

In sum, to establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A.  Service Connection for Optic Neuropathy

Prior to his period of active duty, the Veteran was seen in October 1997 by J. Kimble, M.D., for evaluation of a painful loss of central vision in the left eye, which had occurred three weeks earlier.  On examination, visual acuity was 20/20 in the right eye and 20/160 in the left eye.  He had a prominent, relative afferent pupillary defect in the left eye, and the optic nerve was moderately swollen with a few flame shaped hemorrhages.  There was mild edema which extended from the disc over into the macula.  The impression was non-arteritic anterior ischemic optic neuropathy of the left eye.  In a January 2003 eye evaluation, the Veteran was found to have central field loss in the left eye, longstanding, with no changes, and optic atrophy in the left eye.   

The Veteran entered into active duty in March 2003.  He was subsequently deployed to Iraq; while there, service treatment records show that in September 2003, he was seen with a history of a "stroke" in the left eye, and was now complaining of decreased vision in the right eye.  An air evacuation treatment note reported that he had a diagnosis of hypertensive retinopathy with optic nerve edema vs. impending central retinal artery occlusion in the right eye.  The narrative further noted swollen optic nerve with hemorrhage in the right eye.  A consult dated several days later noted that the Veteran had a chronic left eye visual acuity defect, managed by civilian ophthalmologist, with a new complaint of right eye developing approximately one month earlier.  He said he had no eye pain.  

After his medical evacuation from Iraq, the record reflects that the Veteran continued to be evaluated for his right eye condition.  On an examination for Medical Board purposes in February 2004, the Veteran's distant vision was correctible to 20/100 bilaterally.  He was diagnosed as having defective visual acuity, due to optic nerve atrophy.  On the report of medical history, the Veteran said that the right eye vision loss had occurred while he was deployed overseas.  According to a March 2004 Medical Evaluation Board (MEB) narrative summary based on a December 2003 examination performed by the attending physician, the Veteran complained of decreased vision in both eyes.  He had a history of loss of vision in the left eye since 1997.  On examination, best corrected distance visual acuity was 20/40 in the right and 20/30 in the left.  Dilated examination revealed pale optic nerve in both eyes and pupillary edema in both eyes.  Humphrey visual field tests disclosed decreased constricted visual field in both eyes.  

The Veteran was referred to a private ophthalmology, P. Malsky, M.D., who wrote, in December 2003, that the impression was optic atrophy of both eyes, maculopathy in the right eye, which he did not believe was a significant visual factor, and glaucoma.  

The MEB also reported that an ocular computerized tomography (CT) scan showed that he had lost significant nerve fiber layer.  He had a constricted visual field which was less than 20 degrees.  The diagnosis was optic atrophy of both eyes.  The March 2004 MEB report noted that the condition did not exist prior to service.  

An August 2004 MEB report notes that on examination, the Veteran's visual acuity was 20/160 in the left eye and 20/200 in the right eye, with fairly constricted vision.  Dilated fundus examination revealed a pale optic nerve.  He had a visual field test consistent with constricted visual field less than 10 degrees of visual field.  Ocular tomograph in December 2003 had revealed optic atrophy in both eyes and healthy peripapillary retina neural fiber layer.  

The final Physical Evaluation Board (PEB) report approved in September 2004 found the diagnosis to be bilateral optic atrophy, visual acuity of 20/40 in the right eye and 20/30 in the left eye, with constricted peripheral vision.  It was noted that there was compelling evidence to support a finding that the current condition existed prior to service (EPTS) and was not permanently aggravated beyond natural progression by such service.  It was noted that visual loss had been present since 1997, and there was no relation to military service.  

On a VA eye examination in December 2005, the examiner noted that the Veteran had acute loss of vision beginning in August 2003.  The examiner noted that while in service, the Veteran noticed decreased vision all of a sudden in his right eye.  He had loss of peripheral vision also.  He had a similar episode prior to service in 1997 in the left eye.  On examination, corrected visual acuity was 20/200 in both eyes.  The Veteran's optic nerve was pallorous from loss of blood in both eyes.  He had a visual field defect, with a small area of central vision remaining.  

SSA records show that the Veteran was awarded SSA disability benefits, with his primary disability noted to be blindness.  

On a VA examination in January 2011, it was noted that the Veteran developed decreasing vision in the left eye in 1997 and was diagnosed as having nonarteritic ischemic optic neuropathy.  His vision improved slightly but in early 2003 he noticed a change in vision in the right eye, which continued to worsen over time and never improved.  The Veteran was found to have non-arteritic ischemic optic neuropathy, bilateral, bilateral cataracts, and refractive error and presbyopia.  The examiner stated that the Veteran currently had an eye disorder manifested by optic atrophy and loss of peripheral vision.  The disability in the left eye began in 1997 and in the right eye in early 2003.  For disability incurred before March 2003, the examiner concluded that there was not permanent increase in disability beyond normal progress during active duty.  The examiner stated that nonarteritic ischemic optic neuropathy progressed irregularly but could progress to total loss of vision in some cases.  The examiner also concluded that no new left or right eye disability was incurred after March 2003, and was less than 50 percent likely to have been caused by military service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

In this case, the overwhelming weight of the evidence establishes that the Veteran initially suffered loss of vision in the left eye in 1997, prior to his period of active duty.  While he was on active duty, he developed loss of vision in the right eye, with optic hemorrhage.  As a result, he has loss of vision and constricted visual fields.  He then developed optic atrophy.  Both the PEB in September 2004 and the VA examiner in January 2011 concluded that the bilateral eye disability was not incurred in or aggravated by service.  The PEB based this on the conclusion that the visual loss was present since 1997; the VA examiner on the basis that the left eye disability began in 1997 and the right eye in early 2003, before he entered onto active duty in March 2003.  

However, there is no credible or probative evidence indicating that the right eye disability was actually present prior to the Veteran's entrance onto active duty in March 2003.  The right eye was normal on the most recent examination prior to service, in January 2003, and while the Veteran's histories of onset varied slightly, no history dates the onset before his deployment to Iraq.  The Board is not obliged to accept a medical opinion based on an inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In contrast, the March 2004 MEB, which was based on the accurate history of symptoms in the right eye beginning during service, specifically noted that the condition did not pre-exist service.   

Therefore, the Board finds that the evidence establishes that the Veteran's right eye optic neuropathy, with optic atrophy and loss of peripheral vision, was incurred during active service.  In this regard, the VA examiner in January 2011 based her opinion solely on the history that the right eye condition pre-existed service, a history which the Board finds is not credible, probative, or otherwise supported by the record.  Moreover, the history of a right eye condition, which is undisputedly chronic, beginning in service is both documented in the service treatment records and included in credible statements from the Veteran, the Board is competent to evaluate the evidence, without obtaining an additional examination.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).  Moreover, any additional delay in adjudication at the Board level would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).  

Therefore, in sum, the negative opinions in this case are based on an inaccurate history which is demonstrably contradicted by the record, of existence of the right eye condition prior to service.  The medical evidence of record shows that he condition was initially manifested while the Veteran was on active duty, and that he has continued to suffer from symptoms including optic atrophy and constricted field of vision, since he was on active duty.  Therefore, an additional examination is not needed, and service connection is warranted, based on the evidence of record.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  

Concerning the left eye, the medical evidence shows, and the Veteran acknowledges, that his left eye disability existed prior to service.  Accordingly, VA must establish, by clear and unmistakable evidence, either that the preexisting disease did not increase in severity during service or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231 (2012); Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, at 235.  The Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  Id.  In other words, the burden is never shifted back to the Veteran to show that his disability increased in severity during service.  Id.  

Here, the evidence shows that the undisputedly preexisting left eye disability did not increase in severity beyond natural progress during service.  Aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Unlike the right eye, the history concerning the left eye was accurately reported, and the question of increase in severity beyond natural progress is a medical one.  The Board does not possess the necessary medical expertise to challenge the results of the medical evidence.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (the Board is prohibited from making conclusions based on its own medical judgment).  Similarly, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay statements do not constitute competent medical evidence for this purpose.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Both the PEB and the VA examination by an ophthalmologist in January 2011 resulted in the conclusion that there was no increase beyond natural progression during service.  Although the PEB report contains little by way of rationale, simply noting that visual loss had been present since 1997, and that there was no relation to military service, the January 2011 VA examiner noted that the nonarteritic ischemic optic neuropathy had an irregular progression and could progress to total loss of vision in some cases.  Accordingly, the Board finds that the evidence clearly and unmistakably shows that the optic neuropathy of the left eye did not increase in severity during service beyond natural progress during service.  

B.  Service Connection for Hypertension

It is not disputed that hypertension existed prior to the Veteran's period of active duty.  The Veteran contends that this condition was aggravated during active duty.  

Service treatment records show that in September 2003, a history of hypertension was noted.  His blood pressure was 136/90.  However, two days later, his blood pressure was 118/70, and during the next several days, blood pressure readings of 104/67, 126/71, and 127/81 were noted in air evacuation medical records.  The Veteran said he had a history in the family of high blood pressure and was taking medication for the condition.  

On an examination for Medical Board purposes in February 2004, blood pressure readings of 145/86 and 150/87 were obtained.  He was diagnosed as having elevated blood pressure.  He was noted to take medication for hypertension.  Likewise, a past medical history of hypertension, for which he was taking medication, was noted on the March 2004 MEB report.  

After service, VA treatment records show that in January 2005, his blood pressure was 122/78.  He was subsequently followed for hypertension, and treated with medication.  

On a VA examination in July 2006, the Veteran reported that the date of onset of his hypertension was in 1996.  He said he had a stroke in 1996 involving blurred vision.  When evaluated, he was found to have hypertension, and he had been on medication since then.  On examination, blood pressure readings were 124/80, 118/80, and 130/86.  The diagnosis was essential hypertension.  The examiner concluded that the Veteran had a history of hypertension, on medication, since 1996.  The examiner reported that the Veteran had been examined for his eyes on November 19, 2003, and had been shown to have severe hypertension.  The fundus examination was negative for hypertensive changes, and medical records showed essential hypertension that was well-controlled on medication, without any evidence of hypertension complications.  The Veteran reported his circumstances of service as 6 1/2 months of active duty in Mosul, Iraq.  He was a section sergeant and combat engineer, and his duties included truck driving and guard duty.  He was taking blood pressure medication at the time; however, his blood pressure rose to 148/102.  His normal blood pressure medication was not available in Iraq, and he said that the medications he was prescribed there made him nauseated and sick.  The examiner concluded that the Veteran's hypertension was not as likely as not aggravated (beyond normal progression) by active military service.  The examiner stated that the present literature does not support the claim that his hypertension was aggravated by military service.  

In assessing the evidence, the Board observes that the Veteran was treated with medication for hypertension before, during and after service.  Although he stated that his blood pressure reached 148/102 while he was in Iraq, the records dated from September 2003 on show largely normal blood pressure readings, as did records after service.  Moreover, a temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation; such requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The January 2006 VA examiner noted that his hypertension was well-controlled with medication.  There was no evidence of complications of hypertension, and the fundus examination was negative for hypertensive changes.  

Although the examiner noted that a November 19, 2003, record pertaining to his eyes had recorded severe hypertension, that report, which was reported in the clinical indications for magnetic resonance imaging (MRI) scans of the brain and orbits, obtained in evaluating the loss of vision, did not include any blood pressure findings.  Similarly, the other records of treatment by that physician, an ophthalmologist, did not report any blood pressure readings, and her other reports, including a typed MEB summary signed in March 2004, simply noted a history of hypertension.  None of the findings by this ophthalmologist included any hypertensive findings, including in the eyes.  Therefore, the Board finds that the notation on a consult request of severe hypertension lacks probative value, as it is unsupported by the more extensive and specific findings, including by that physician.  

The Board also observes that the examiner in July 2006 concluded that hypertension was not as likely as not aggravated by active military service, whereas the legal standard is clear and unmistakable evidence that the condition was not aggravated.  See Horn, supra.  However, the examiner never wavered in his conviction that hypertension was not aggravated, even noting that present literature did not support the claim that his hypertension was aggravated by service.  In addition, it is the Board which is ultimately responsible for determining the credibility and probative weight of the evidence, and not the examiner.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Because there is competent medical evidence, sufficiently supported by rationale, that hypertension did not increase in severity beyond natural progress during service, and there is no competent medical or lay observable evidence to the contrary, the Board finds that the evidence clearly and unmistakably shows that his pre-existing hypertension was not aggravated by service.


ORDER

Service connection for optic neuropathy of the right eye, with optic atrophy and loss of peripheral vision, is granted.

Service connection for optic neuropathy of the left eye, with optic atrophy and loss of peripheral vision, is denied.

Service connection for hypertension is denied.


REMAND

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

On the examination in service in February 2004, in connection with medical board proceedings, a diagnosis of mild high frequency hearing loss was noted.  The specific findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
25
30
LEFT
5
0
15
25
20

On the authorized VA audiological evaluation in December 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
5
10
5
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 in the left ear.

The examiner concluded that as all pure tone frequencies fell within the normal range, no opinion was indicated.  

However, the Veteran's speech recognition ability, using the Maryland CNC test, in the left ear at that time was 92 percent, which qualifies as a hearing loss disability, under 38 C.F.R. § 3.385.  Moreover, the requirement that a current disability be present is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The level shown is not, however, demonstrated within one year of service and, hence, service connection is not warranted on a presumptive basis.  An additional examination with opinion must be obtained to determine whether hearing loss is due to or aggravated by the parotid tumor, or surgery to remove that tumor, during service, or whether it is otherwise at least as likely as not that the hearing loss in the left ear was of service onset.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether service connection is warranted for hearing loss of the right and/or left ears.  The claims file must be provided in conjunction with the examination.  An audiology examination should be obtained to determine whether the Veteran currently has a hearing loss disability, under 38 C.F.R. § 3.385.  The finding of disabling hearing loss in the left ear, as demonstrated by the speech recognition of 92 percent shown on the December 2005 VA examination must be accepted as demonstrating the existence of hearing loss in the left ear, unless the examiner can provide a clear, solely medical rationale for disputing the findings.  The examiner should also provide an opinion concerning whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a current right and/or left ear hearing loss disability which is related to service, including to the parotid tumor and/or January 2004 parotidectomy.  In the opinion, the examiner should discuss the notation on the March 2004 post-operative follow-up noting that the Veteran should have an ENT examination in 6 months to a year, and the mild high frequency hearing loss noted on the February 2004 examination.  The rationale for the opinion must also be provided.  

2.  After assuring compliance with the above development, and with any other notice and development action required by law, the RO should review the claim for service connection for hearing loss.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


